Simmons, C. J.
A prosecution instituted under the provisions of section 4366 of the Civil Code, for the purpose of causing the removal from office of a clerk of the superior court for any of the causes enumerated in said section, is a quasi-criminal proceeding, and if upon the trial of the issue joined therein the person accused be acquitted by the jury, neither the person upon whose relation the information was filed nor the State can cause the acquittal to be reviewed upon a motion for a new trial, or prosecute to this court a writ of error from an order overruling such a motion. Commissioners of Pilotage v. Tabbott, 72 Ga. 89; Mayor etc. of Hawkinsville v. Ethridge, 96 Ga. 326.

Bills of exceptions dismissed.


All concurring, except Cobb, J., disqualified.